Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 1 of 11 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
____________________________________
LATOSHA SMITH                          :
1015 Woodchip Rd.                      :    CIVIL ACTION
Lumberton, NJ 08048                    :
                                       :    No.
              Plaintiff,               :
        v.                             :
                                       :
SJF CCRC, INC.                         :
d/b/a Lions Gate                       :    JURY TRIAL DEMANDED
1100 Laurel Oak Rd.                    :
Voorhees, NJ 08043                     :
                                       :
              Defendant.               :
____________________________________:

                                 CIVIL ACTION COMPLAINT

       Latosha Smith, (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by and

through her undersigned counsel, hereby avers as follows:

                                          INTRODUCTION

       1.      This action has been initiated by Plaintiff against Defendant for violations of Title

VII of the Civil Rights Act of 1964 (“Title VII - 42 U.S.C. §§ 2000e, et. seq.) and the New

Jersey Law Against Discrimination (“NJ LAD” - N.J.S.A. 10:5-1, et. seq.). Plaintiff asserts, inter

alia, that she was unlawfully discriminated against, retaliated against, and terminated from her

employment in violation and state and federal law. As a direct consequence of Defendant’s

unlawful actions, Plaintiff seeks damages as set forth herein.

                                 JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and

seeks redress of such federal statutes.



                                                 1
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 2 of 11 PageID: 2




        3.      This Court may properly maintain personal jurisdiction over Defendant because

its contacts with this State and this judicial district are sufficient for the exercise of jurisdiction in

order to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

        4.      Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this

district because a substantial part of the events or omissions giving rise to the claims set forth

herein occurred in this judicial district, in addition, venue is properly laid in this district because

Defendant is deemed to reside where it is subject to personal jurisdiction, rendering Defendant a

resident of the District of New Jersey for this action.

                                               PARTIES

        5.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.      Plaintiff is an adult individual, with an address as set forth in the caption.

        7.      Defendant is a senior living provider located at the above-captioned address that

offers residents assisted living and independent living services.

        8.      At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                    FACTUAL BACKGROUND

        9.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                    2
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 3 of 11 PageID: 3




       10.     Plaintiff was hired to work for Defendant on or about July 31, 2019 as a Licensed

Practical Nurse.

       11.     Since the beginning of Plaintiff’s employment with Defendant, she was a hard-

working and dedicated employee.

       12.     For example, Plaintiff worked through the COVID-19 crisis without a complaint

and up until about the summer of 2020 received positive feedback regarding her employment

from Defendant’s management.

       13.     Prior to being hired by Defendant, Plaintiff and Defendant’s Unit Manager,

Patricia Wilson (hereinafter “Wilson”), knew each other personally, as they both used to attend

the same church.

       14.     The church that Plaintiff and Wilson both attended (as discussed supra) was a

non-denominational church that practiced Pentecostal theology.

       15.     Plaintiff left the aforesaid church prior to her hire date with Defendant because of

issues with the church’s administration and not wanting to subject herself to that environment

any longer.

       16.     Prior to her hire, Plaintiff asked Wilson if her decision to leave and distance

herself from the church would be an issue with them working together and she assured Plaintiff it

would not be. However, this did not end up being true.

       17.     Shortly after being hired with Defendant, Wilson began to ask Plaintiff to

participate in fundraisers and other activities associated with the church that she left. Plaintiff

told Wilson that she did not want to participate, as she did not want to associate herself at all

with this church or support this church in any manner.




                                                3
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 4 of 11 PageID: 4




        18.      On one occasion, Plaintiff was asked by Wilson to wear a shirt that someone from

the church had made and to take a picture in the shirt so Wilson could post it on her social media

account (on which Wilson is connected with multiple members of the aforesaid church). Plaintiff

declined to do so because again, she did not want to be associated with the church in any way.

        19.      Wilson continued to press the issue of Plaintiff wearing the aforesaid shirt and

taking a picture in it. Eventually, Plaintiff was told by her supervisor, Virgilio Rosano

(hereinafter “Rosano”), that if she did not do as Wilson asked, Wilson would pursue her and it

would “not be good once she [Wilson] locks in on [her].” Despite this threat, Plaintiff again

declined to wear the shirt or take a picture in it.

        20.      Following several instances wherein Plaintiff had to tell Wilson that she did not

wish to participate in any fundraisers or activities associated with the church, Wilson began to

subject Plaintiff to extreme hostility and animosity. For example, but not intending to be an

exhaustive list:

              a. Wilson began to keep close surveillance on Plaintiff’s notes, attempting to find

                 mistakes and/or other issues so she could discipline Plaintiff. Plaintiff did not

                 observe her doing this with other employees;

              b. Wilson also began to consistently check on Plaintiff’s patients in attempts to find

                 reasons to discipline Plaintiff. Again, Plaintiff did not see her do this with other

                 employees;

              c. On May 12, 2020, Rosano informed Plaintiff that he was told to “find anything”

                 to discipline Plaintiff;




                                                      4
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 5 of 11 PageID: 5




             d. On May 28, 2020, Plaintiff was issued her first verbal coaching related to her

                notes (for which Wilson was keeping close surveillance on). This coaching was

                completely unwarranted and discriminatory;

             e. Wilson required Plaintiff to perform housekeeping duties (but did not require

                other nurses to do the same); and

             f. On June 4, 2020, Plaintiff was taken off the schedule and investigated for

                documenting on a patient’s behavior and not chemically restraining him – which

                is completely absurd (as Plaintiff only did what she was taught to do). Plaintiff

                was later given a write up for the same reason and told that if she did not sign it,

                she would be terminated.

       21.      Following the aforesaid June 4, 2020 discipline, Plaintiff reported her concerns of

religious discrimination to Defendant’s Human Resources (“HR”) department.

       22.      In connection with her complaints of religious discrimination, Plaintiff spoke to

two (2) different HR representatives, including Karen Corneal (hereinafter “Corneal”) and

Carolyn Russell (hereinafter “Russell”). However, Plaintiff’s complaints were never properly

investigated and no remedial action was ever taken.

       23.      As a result of Defendant’s HR Department’s failure to properly correct the hostile

and discriminatory work environment that Plaintiff was being subjected to based on her religious

choices, she was subjected to retaliation and further discrimination.

       24.      For example, Wilson began plotting with Plaintiff’s supervisor and other

employees to find ways to discipline Plaintiff and/or terminate her employment. This was

overheard by another staff member.




                                                    5
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 6 of 11 PageID: 6




       25.        Shortly thereafter, on June 17, 2020, Plaintiff was given a final written warning

for another pretextual reason and threatened with termination if she committed any additional

alleged infractions.

       26.        Following her June 17, 2020 write up, Plaintiff made the choice to escalated her

complaint of religious discrimination (and now retaliation) to Defendant’s Chief Executive

Officer, Susan Love (hereinafter “Love”).

       27.        Plaintiff met with Love in person to address her aforesaid concerns on or about

June 17, 2020 and followed up with a written email thereafter.

       28.        In the aforesaid email following her June 17, 2020 meeting with Love, Plaintiff

outlined for Love in detail what her concerns were and informed Love that while she had

expressed these same concerns to Respondent’s HR department (including Russell) previously,

her complaints fell on deaf ears.

       29.        On June 25, 2020, Plaintiff was informed by Love that after an alleged “thorough

investigation” (purported completed by Russell), she [Love] could not substantiate Plaintiff’s

claim regarding harassment or a hostile work environment.

       30.        Following her complaint to Love in June of 2020, Plaintiff continued to be

subjected    to      harassment,    micromanaged,     kept    under    close   surveillance,   and

discriminated/retaliated against by Defendant’s management.

       31.        On or about November 19, 2021, Plaintiff again complained to Rosano about the

discriminatory and retaliatory treatment that she was receiving but her concerns were ignored

and instead, she was issued another pretexutal discipline on the same day.

       32.        Because Plaintiff’s complaints of religious discrimination and retaliation were

clearly not being properly investigated and the harassment was only getting worse, Plaintiff




                                                  6
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 7 of 11 PageID: 7




retained an attorney and filed a Charge of Discrimination (hereinafter the “Charge”) with the

EEOC in or about mid-December of 2020 for religious discrimination and retaliation (for having

complained of religious discrimination).

           33.   In addition to filing the Charge with the EEOC, Plaintiff’s attorney also sent a

copy of the same directly to Defendant.

           34.   After receiving a copy of the Charge, Defendant’s management did not change

their discriminatory or retaliatory behavior. Instead, they subjected Plaintiff to further

discrimination and retaliation. For example, but not intending to be an exhaustive list,

Defendant’s management:

                 a. began a witch hunt in an attempt to find things for which they could discipline

                    and/or terminate Plaintiff;

                 b. attempted to make Plaintiff do things that were against policy (presumably so

                    they could then write her up for it later);

                 c. began plotting to get rid of Plaintiff;

                 d. began to keep even closer surveillance on Plaintiff’s whereabouts, her

                    patients, and her performance;

                 e. ignored Plaintiff’s continued complaints of discrimination;

                 f. refused to assist Plaintiff with any issues she was having at work; and

                 g. treated Plaintiff with increased hostility and animosity.

           35.   As a result of the foregoing, Plaintiff continued to complain of retaliation to

Defendant’s management. For example, on January 3, 2021, Plaintiff sent an email to

Defendant’s CFO, David Thompson (hereinafter Thompson), Corneal, Russell, and Love, stating

in part:




                                                   7
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 8 of 11 PageID: 8




                   I was just informed that my supervisor Virgil Rosano, unit
                   manager Patricia Wilson and Rehab 2 nurse Patricia O. were
                   overheard planning on retaliating against me by setting me up
                   and taking pictures and accusing me of wrong doing and
                   making sure that they have a witness at all times so that its
                   their word against mine because they want me terminated
                   immediately. I was told that they are infuriated with me for
                   seeking help . . . They continue to create a hostile environment
                   for me and the harassment has intensified since I sought legal
                   counsel in this matter, by law I have a right to work in a
                   environment that is hostile free with no retaliation . . . I ask that
                   you look into this, the law states that I have a protected right to
                   not be retaliated against. I just want to be able to come to work
                   do my job to the best of my ability in a conducive environment
                   and go home respectfully [sic throughout].

       36.     Plaintiff’s expressed concerns of discrimination and retaliation against

Defendant’s management were not taken seriously and rather than have a neutral party

investigate her complaints, Defendant instead assigned Russell to do so – someone whom

Plaintiff had specifically indicated she did not feel comfortable with because of the way she was

treated following her initial complaints of religious discrimination.

       37.     Plaintiff’s concerns regarding Russell were justified, as almost every time Russell

was assigned to investigate Plaintiff’s complaints of discrimination and retaliation, Russell

instead focused her entire investigation on what Plaintiff allegedly did wrong, rather than

actually investigating or taking any remedial action against the individuals whom she

complained were discriminating and/or retaliating against her.

       38.     After engaging in protected activity on January 3, 2021, Plaintiff continued to

complain (verbally and in writing) of retaliation as well as Russell’s sham and biased

investigations into her aforesaid complaints.

       39.     In response to the foregoing, Defendant issued Plaintiff additional discipline and

ultimately terminated her employment on January 13, 2021 for allegedly leaving medication




                                                  8
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 9 of 11 PageID: 9




unattended in a resident’s room, which was purportedly witnessed by Wilson nearly two weeks

before her termination on January 1, 2021.

        40.    Plaintiff believes and therefore avers that her termination is completely pretextual

and that she was really terminated because of her religious beliefs/choices and or because of her

complaints of religious discrimination and retaliation under Title VII and the NJ LAD.

                                             Count I
              Violations of Title VII of the Civil Rights Act of 1964 (“Title VII”)
        ([1] Religious Discrimination; [2] Retaliation; & [3] Hostile Work Environment)

        41.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        42.    Plaintiff was subjected to a hostile work environment during her period of

employment        through      disparate      treatment,    pretextual     admonishment,        and

demeaning/discriminatory treatment towards her due to her religious beliefs/choices, her

complaints of religious discrimination, and/or her complaints of retaliation.

        43.    Plaintiff also believes and therefore avers that she was issued pretextual discipline

and ultimately terminated because of her religious beliefs/choices, her complaints of religious

discrimination, and/or her complaints of retaliation.

        44.    These actions as aforesaid constitute violations of Title VII.

        45.    Plaintiff properly exhausted her administrative remedies by filing with the Equal

Employment Opportunity Commission and initiating this lawsuit within 90 days of receipt of a

right-to-sue letter and/or notice of dismissal.




                                                  9
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 10 of 11 PageID: 10




                                            Count II
             Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
        ([1] Religious Discrimination; [2] Retaliation; & [3] Hostile Work Environment)

        46.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        47.    Plaintiff was subjected to a hostile work environment during her period of

employment       through      disparate      treatment,     pretextual     admonishment,        and

demeaning/discriminatory treatment towards her due to her religious beliefs/choices, her

complaints of religious discrimination, and/or her complaints of retaliation.

        48.    Plaintiff also believes and therefore avers that she was issued pretextual discipline

and ultimately terminated because of her religious beliefs/choices, her complaints of religious

discrimination, and/or her complaints of retaliation.

        49.     These actions as aforesaid constitute violations of the NJ LAD.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.     Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant’s illegal actions, including but not limited to back pay, front pay, salary, pay

increases, bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

        B.     Plaintiff is to be awarded long-term damages for harm to his licensure at the

hands of Defendant, damages which were directly and proximately caused by Defendant;

        C.     Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;




                                                10
Case 1:21-cv-12110-RMB-AMD Document 1 Filed 06/03/21 Page 11 of 11 PageID: 11




       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law; and

       F.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.


                                              By:    _______________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: June 3, 2021




                                                11
